DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021 has been entered.
The claim amendment dated August 25, 2021 has now been entered.  Claims 1 and 7 were amended.  Claims 1-20 are pending.
The rejection of claims 1-8, 10, 12, 18, and 20 under 35 U.S.C. 103 as being unpatentable over Li (US 2016/0099415 A1) as set forth in the office action mailed June 25, 2021 is withdrawn due to the amendment dated August 25, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-12, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Dependent claims are included in the rejection based upon their dependence on rejected claim(s).
Independent claims 1 and 7 were amended to recite provisos concerning formulas BB and BE to exclude certain groups as being present as RA, RD or RE.  It is not seen where there is specific support in the original disclosure for RA, RD or RE defined expressly as the following groups:

    PNG
    media_image1.png
    103
    61
    media_image1.png
    Greyscale
,           
    PNG
    media_image2.png
    93
    71
    media_image2.png
    Greyscale
 ,              
    PNG
    media_image3.png
    82
    108
    media_image3.png
    Greyscale
.
In the specification as filed (see page 18), RA, RD, and RE are described to include “amino”, but it is not seen where there is support for the specific diphenylamino group set forth in claims 1 and 7 (see first group shown immediately above).  Also in the specification as filed, RA, RD, and RE may be “heteroaryl” (see page 18 and par. 53 at pages 14-15), but it is not seen where there is support provided for the specific benzothiadiazole or phenyl-benzothiadiazole groups set forth in claims 1 and 7 (see second and third groups shown immediately above).  Regarding negative limitations, MPEP 2173.05(h) states “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 7 includes limitations directed to formulas “BB” and “BE” (see page 22 of 08/25/2021 claim set), but no formulas are labeled “BB” or “BE” at the beginning of claim 7.  Accordingly, the limitations directed to “BB” and “BE” are considered indefinite and not understood.  Clarification and/or correction are required. Claims 8-12 are included in the rejection as they depend upon claim 7.
Claim 11 depends upon claim 7 and recites the limitation "the host".  Claim 7, upon which claim 11 depends, does not specifically set forth a “host”. There is insufficient antecedent basis for the limitation “the host” in claim 11.
Claim 15 recites “the Compound x” and “the formula Ai-Lf-Bk”, but claim 13, upon which claim 15 depends, does not explicitly set forth “Compound x” or “formula Ai-Lf-Bk” (i.e., the letter “x” is not used in the previous claim 13 and subscripts “i”, “f” and “k” are not used in x” and “the formula Ai-Lf-Bk” in claim 15.   Claim 15 is considered indefinite.  Clarification and/or correction are required.
Claim 17 is included in the rejection, because claim 17 depends from claim 15.

Allowable Subject Matter
Claims 13, 14, 16, and 19 are allowed.  The closest prior art is considered to be Li (US 2016/0099415 A1), but Li fails to teach or to render obvious material the same as formula A-L-B as claimed.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mujica-Fernaud et al. (US 2014/0027755 A1) teaches compounds comprising a formula I-1 (see par. 87) including a nitrogen-containing group that is overlapping with a polycyclic group of instant claims 1 and 7, but Mujica-Fernaud et al. does not appear to further teach including free-radical-containing groups the same as instant formulas BB to BG.  The reference is considered relevant to the state of the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786